

113 HR 3414 IH: Fundamentally Improving Salmon Habitat Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3414IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Herrera Beutler (for herself, Mr. Blumenauer, Mr. Schrader, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Water Resources Development Act of 2000 with respect to ecosystem restoration in the lower Columbia River and Tillamook Bay estuaries.1. Short titleThis Act may be cited as the Fundamentally Improving Salmon Habitat Act or the FISH Act.2.Lower Columbia River and Tillamook Bay ecosystem restoration, Oregon and WashingtonSection 536 of the Water Resources Development Act of 2000 (114 Stat. 2661) is amended as follows:(1)By amending subsection (a) to read as follows:(a)In generalThe Secretary shall, for the lower Columbia River and Tillamook Bay estuaries, Oregon and Washington—(1)conduct ecosystem restoration projects with total costs of $2,000,000 or greater per project, and studies relating to such projects; and(2)in accordance with an allocation plan submitted under subsection (h)(1), provide grants for ecosystem restoration projects with total costs of less than $2,000,000 per project—(A)in the case of projects for the lower Columbia River estuary, except as provided in subparagraph (B), to the Lower Columbia Estuary Partnership;(B)in the case of projects for the lower Columbia River mainstem tributaries in Washington, to the Lower Columbia Fish Recovery Board; and(C)in the case of projects for the Tillamook Bay estuary, to the Tillamook Estuaries Partnership..(2)In subsection (b)—(A)by amending paragraph (1)(A) to read as follows:(A)In generalIn carrying out, or providing grants for, ecosystem restoration projects for the lower Columbia River estuary under this section, the Secretary shall use as a guide, or ensure such use of—(i)the comprehensive conservation and management plan developed by the Lower Columbia Estuary Partnership under section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330); and(ii)except in the case of projects for the lower Columbia River mainstem tributaries, the lower Columbia River recovery plans developed under, and the Columbia River estuary recovery plan module developed pursuant to, section 4 of the Endangered Species Act (16 U.S.C. 1533).;(B)in paragraph (1)(B)—(i)by striking The Secretary and inserting the following:(i)Large projectsThe Secretary;(ii)by striking and the Forest Service and inserting the Forest Service, the Lower Columbia Estuary Partnership, and, as applicable, the Lower Columbia Fish Recovery Board; and(iii)by adding at the end the following:(ii)Small projectsThe Secretary shall ensure that ecosystem restoration projects for the lower Columbia River estuary carried out by the Lower Columbia Estuary Partnership or the Lower Columbia Fish Recovery Board using grants provided under this section are carried out in consultation with the Governors of the States of Oregon and Washington, as applicable, and the heads of appropriate Indian tribes, the Environmental Protection Agency, the United States Fish and Wildlife Service, the National Marine Fisheries Service, and the Forest Service.;(C)by amending paragraph (2)(A) to read as follows:(A)In generalIn carrying out, or providing grants for, ecosystem restoration projects for the Tillamook Bay estuary under this section, the Secretary shall use as a guide, or ensure such use of, the comprehensive conservation and management plan developed by the Tillamook Estuaries Partnership under section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330).; and(D)in paragraph (2)(B)—(i)by striking The Secretary and inserting the following:(i)Large projectsThe Secretary;(ii)by striking and the Forest Service and inserting the Forest Service, and the Tillamook Estuaries Partnership; and(iii)by adding at the end the following:(ii)Small projectsThe Secretary shall ensure that ecosystem restoration projects for the Tillamook Bay estuary carried out by the Tillamook Estuaries Partnership using grants provided under this section are carried out in consultation with the Governor of the State of Oregon and the heads of appropriate Indian tribes, the Environmental Protection Agency, the United States Fish and Wildlife Service, the National Marine Fisheries Service, and the Forest Service..(3)In subsection (c)—(A)in paragraph (1)—(i)by striking In carrying out and inserting the following:(A)Large projectsIn carrying out; and(ii)by adding at the end the following:(B)Small projectsIn providing grants to carry out ecosystem restoration projects under this section, the Secretary shall provide funding and technical assistance to each lead entity for activities necessary to protect, monitor, and restore fish and wildlife habitat.; (B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting , or provide grants for, after carry out;(ii)in subparagraph (A)—(I)by inserting fish and wildlife habitat, before navigation; and(II)by striking ; or and inserting a semicolon;(iii)in subparagraph (B), by striking the period at the end and inserting ; or; and(iv)by adding at the end the following:(C)drinking water.; and(C)by adding at the end the following:(3)EasementsA project carried out, or for which a grant is provided, under this section may be carried out on private property through the use of an easement..(4)By amending subsection (d) to read as follows:(d)PriorityIn determining the priority of projects to be carried out under this section—(1)for projects carried out by the Secretary, the Secretary shall consult with the applicable lead entities, and shall consider the recommendations of such entities; and(2)the lead entities shall follow priorities set in the comprehensive conservation and management plans and the recovery plans and module described in subsection (b), as applicable..(5)In subsection (e)—(A)in paragraph (2)(A)—(i)by striking Non-Federal interests and inserting the following:(i)Large projectsNon-Federal interests; (ii)by inserting by the Secretary after carried out; and(iii)by adding at the end the following:(ii)Small projectsThe Federal share of the cost of any project carried out using funds from a grant provided to a lead entity under this section—(I)shall not exceed 75 percent of the total cost of the project; and(II)shall be made on condition that the non-Federal share of that total cost shall be provided from non-Federal sources.; and(B)in paragraphs (3) and (4), by inserting by the Secretary, or using funds provided, after carried out each place it appears.(6)By redesignating subsections (f) and (g) as subsections (g) and (h), respectively, and inserting after subsection (e) the following:(f)Annual allocations(1)Allocation plansFor each fiscal year, the lead entities shall jointly submit to the Secretary a plan to allocate among the lead entities funding available for the fiscal year under subsection (h)(2)(B).(2)ReportsEach lead entity shall report annually to the Secretary on the use of funds provided to the entity by a grant under this section..(7)In subsection (g) (as redesignated by paragraph (6))—(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (4), respectively;(B)by inserting before paragraph (2) (as so redesignated) the following:(1)Lead entityThe term lead entity means the Lower Columbia Estuary Partnership, the Tillamook Estuaries Partnership, or the Lower Columbia Fish Recovery Board.; and(C)by inserting after paragraph (2) (as so redesignated) the following:(3)Lower Columbia River mainstem tributariesThe term lower Columbia River mainstem tributaries means those mainstem tributaries, exclusive of sub-tributaries, of the Columbia River west of Bonneville Dam..(8)In subsection (h) (as redesignated by paragraph (6))—(A)by striking There is authorized and inserting the following:(1)In generalThere is authorized; and(B)by adding at the end the following:(2)Project funding ratioOf the funds appropriated under this subsection for each fiscal year, beginning on the date of enactment of this paragraph, the Secretary shall use—(A)75 percent for activities described in subsection (a)(1); and(B)25 percent for activities described in subsection (a)(2)..